742 F.2d 1328
35 Empl. Prac. Dec. P 34,677
Jessie L. MORRISON, et al., Plaintiffs-Appellants,v.Linwood BOOTH, et al., Defendants-Appellees.
No. 82-7285.
United States Court of Appeals,Eleventh Circuit.
Sept. 28, 1984.

Vanzetta P. Durant, Montgomery, Ala., Brent E. Simmons, Washington, D.C., for plaintiffs-appellants.
Terry P. Wilson, Thomas R. Christian, Montgomery, Ala., William J. Samford, III, Opelika, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
ON PETITION FOR REHEARING
(Opinion April 23, 1984, 11 Cir., 1984, 730 F.2d 642).
Before GODBOLD, Chief Judge, RONEY and SMITH*, Circuit Judges.
PER CURIAM:


1
In their petition for rehearing appellees state that the motion to dismiss hearing, which the opinion says was held February 20, 1981 was in fact held February 5, 1981.  We are not cited to the record and cannot determine which date is correct, but the date is not relevant.


2
We have considered the supplemental record reflecting proceedings that occurred October 28, 1980 before the district judge.


3
The petition for rehearing is DENIED.



*
 Honorable Edward S. Smith, Circuit Judge, U.S. Court of Appeals for the Federal Circuit, sitting by designation